UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7438



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


CLARA MARSHALL LATTIN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-94-508, CA-98-435-AM)


Submitted:   December 17, 1998            Decided:   January 11, 1999


Before WILKINS, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clara Marshall Lattin, Appellant Pro Se. Bernard James Apperson,
III, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Clara Marshall Lattin filed an untimely notice of appeal.            We

dismiss for lack of jurisdiction.        The time periods for filing

notices of appeal are governed by Fed. R. App. P. 4.         These periods

are “mandatory and jurisdictional.”      Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)). Parties to civil actions have

sixty days within which to file in the district court notices of

appeal from judgments or final orders.            See Fed. R. App. P.

4(a)(1).   The only exceptions to the appeal period are when the

district court extends the time to appeal under Fed. R. App. P.

4(a)(5) or reopens the appeal period under Fed. R. App. P. 4(a)(6).

     The   district   court   entered   its   order   on   July   7,   1998;*

Lattin’s notice of appeal was filed on September 23, 1998, which is

beyond the sixty-day appeal period.       Her failure to note a timely

appeal or obtain an extension of the appeal period leaves this

court without jurisdiction to consider the merits of Lattin’s ap-

peal. We therefore deny a certificate of appealability and dismiss

the appeal.   We deny Lattin’s motion for production of transcripts



     *
       Although the district court’s order is marked as “filed” on
July 1, 1998, the district court’s records show that it was entered
on the docket sheet on July 7, 1998. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                   2
at government expense, and we dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                3